Name andCase
        address:5:19-cv-00527-RGK-SP                    Document 5 Filed 03/25/19 Page 1 of 5 Page ID #:16

                          Nicholas M. Wajda
               11400 West Olympic Boulevard, Suite 200M
                     Los Angeles, California 90064


                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

                                                                              CASE NUMBER
MICHELLE R. SANCHEZ,
                                                          Plaintiff(s),             5:19-cv-00527
                   v.
RADIUS GLOBAL SOLUTIONS, LLC, formerly known as                                 APPLICATION OF NON-RESIDENT ATTORNEY
CENTRAL CREDIT SERVICES, LLC,                                                         TO APPEAR IN A SPECIFIC CASE
                                         Defendant(s),                                       PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Taylor, Alexander J.
Applicant's Name (Last Name, First Name & Middle Initial)                                            check here if federal government attorney
Sulaiman Law Group, Ltd.
Firm/Agency Name
2500 South Highland Avenue                                                (630) 575-8181                         (630) 575-8188
Suite 200                                                                 Telephone Number                       Fax Number
Street Address
Lombard, IL 60148                                                                              ataylor@sulaimanlaw.com
City, State, Zip Code                                                                                 E-mail Address

I have been retained to represent the following parties:
Michelle R. Sanchez                                                       ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                              Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                    Name of Court                         Date of Admission             Active Member in Good Standing? (if not, please explain)
See attached




G-64 (11/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                               Page 1 of 3
Case 5:19-cv-00527-RGK-SP Document 5 Filed 03/25/19 Page 2 of 5 Page ID #:17
Case 5:19-cv-00527-RGK-SP Document 5 Filed 03/25/19 Page 3 of 5 Page ID #:18
        Case 5:19-cv-00527-RGK-SP Document 5 Filed 03/25/19 Page 4 of 5 Page ID #:19


        Name of Court             Date of Admission   Current Status
 Northern District of Illinois       April 2, 2018        Active
  Central District of Illinois      April 17, 2018        Active
 Southern District of Illinois      June 13, 2018         Active
Northern District of Indiana         April 9, 2018        Active
Southern District of Indiana        April 12, 2018        Active
     District of Colorado            April 3, 2018        Active
  Northern District of Texas       August 15, 2018        Active
Eastern District of Michigan        April 17, 2018        Active
Western District of Michigan        April 26, 2018        Active
Eastern District of Wisconsin       April 30, 2018        Active
Western District of Wisconsin       April 26, 2018        Active
  Southern District of Texas        May 22, 2018          Active
  Northern District of Ohio      September 10, 2018       Active
   District of North Dakota      September 13, 2018       Active
 Eastern District of Missouri    September 27, 2018       Active
        State of Illinois         September 9, 2017       Active
Case 5:19-cv-00527-RGK-SP Document 5 Filed 03/25/19 Page 5 of 5 Page ID #:20
